     WRIGHT, FINLAY & ZAK, LLP
 1   R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 5
     rherandez@wrightlegal.net
 6   Attorney for Defendant, Avant, LLC

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
     LARREN HENDERSON,                                    Case No.: 2:20-cv-00459-JAD-EJY
 9

10                  Plaintiff,
            vs.                                           UNOPPOSED MOTION TO EXTEND
11                                                        DEADLINE TO RESPOND TO
     COMENITY BANK, LLC, AVANT, LLC,                      PLAINTIFF’S COMPLAINT
12   EXPERIAN INFORMATION SOLUTIONS,
     INC., EQUIFAX INFORMATION SERVICES,
13
     LLC, and TRANS UNION LLC,
14
                    Defendants.
15

16          Defendant identified as Avant, LLC (“Avant”), by and through its undersigned counsel,

17   and reserving its right to assert any and all rights and/or defenses to this action, hereby files this

18   Unopposed Motion for Extension of Time to Respond to Complaint, and in support states as

19   follows:

20          1.      On March 5, 2020, Plaintiff filed her Complaint [ECF No. 1]. Avant was served

21   with Plaintiff’s Complaint on March 12, 2020. As such, Avant’s current deadline to respond to

22   the Complaint is April 2, 2020.

23          2.      As soon as Avant became aware of the Complaint, it endeavored to retain counsel

24   for the defense of this matter. The undersigned counsel was retained late last week.

25          3.      Avant has undertaken (and continues to undertake) a good faith investigation into

26   Plaintiff’s allegations. Avant respectfully requests an extension of time to respond to the

27   Complaint so that it (and/or newly retained counsel) may complete its investigation and prepare


                                                  Page 1 of 3
 1   an appropriate response, as well as confer with Plaintiff’s counsel regarding potential resolution.

 2          4.      Counsel for Avant has contacted counsel for Plaintiff regarding the requested

 3   extension, and counsel for Plaintiff has consented to the same. As such, no party will be

 4   prejudiced by this Court granting the relief sought in this Motion.

 5          5.      This is the first request for an extension of time for Avant to file its responsive

 6   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to

 7   any other party.

 8          6.      This Motion is filed in good faith and not for purposes of delay.

 9

10          WHEREFORE, Avant respectfully requests that this Court enter an Order granting its

11   Unopposed Motion for Extension of Time to Respond to Complaint and providing Avant a 14-

12   day extension, through and including April 16, 2020, to respond to the Complaint.

13
     DATED this 1st day of April, 2020.
14                                                 WRIGHT, FINLAY & ZAK, LLP

15                                                 /s/ Ramir M. Hernandez, Esq.
                                                   R. Samuel Ehlers, Esq.
16                                                 Nevada Bar No. 9313
17                                                 Ramir M. Hernandez, Esq.
                                                   Nevada Bar No. 11731
18                                                 7785 W. Sahara Ave., Suite 200
                                                   Las Vegas, NV 89117
19                                                 Attorneys for Defendant, Avant, LLC
20

21

22                                                 IT IS SO ORDERED:

23
                                                   ________________________________________
24                                                 UNITED STATES MAGISTRATE JUDGE
25                                                 DATED: April 2, 2020
26

27


                                                 Page 2 of 3
